department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-152099-02 date date internal_revenue_service number release date index no legend taxpayer a taxpayer b utility a utility b generator date date date date plr-152099-02 date state city company a company b company c company d company e company f organization b c d e f g h i j dear this letter responds to taxpayer a’s and taxpayer b’s taxpayers letter dated date and subsequent correspondence requesting a letter_ruling concerning whether the transfer of an intertie by generator to utility a is a nonshareholder contribution_to_capital excludable from taxpayer a’s income under sec_118 of the internal_revenue_code taxpayers represent that the facts are as follows plr-152099-02 facts taxpayer a is an energy company that owns electricity transmission and distribution assets among other things taxpayer a is a calendar_year taxpayer and uses the accrual_method of accounting effective date utility a and company a joined together to create taxpayer a utility a is a corporation organized under the laws of state utility a owns and operates an electric power transmission and distribution system utility a is a calendar_year taxpayer and uses the accrual_method of accounting taxpayer b is a provider of electricity-related services taxpayer b owns generator through its various subsidiaries taxpayer b owns b percent of company b which owns b percent of company c which owns b percent of company d company d owns company e and company f company e and company f own c percent and d percent of generator respectively in a limited_partnership company e is the limited_partner and company f is the general_partner for federal_income_tax purposes all of the aforementioned entities in the chain of ownership below company b are disregarded under sec_301_7701-3 of the procedure and administration regulations generator is constructing a power generating station facility located in city generator anticipates that the facility will be operational by date to sell power to its customers the facility must interconnect with the grid in the area in which the facility is located the grid is owned by utility a the additional power generated by the facility will necessitate system upgrades on utility a’s portion of the grid as well as portions of the grid owned by utility b the new connecting and transmission facilities and the necessary system upgrades on utility a’s portion of the grid form the intertie intertie that is the focus of this letter_ruling organization is the regional transmission organization that manages the high voltage transmission grid at the point at which the facility interconnects organization operates a wholesale electric market organization is responsible for providing safe and reliable operation of the high voltage electric transmission system to assure the reliable supply of energy from generators to wholesale customers several agreements govern generator’s interconnection to the grid pursuant to the tariff on file with the federal energy regulatory commission ferc generator and organization entered into an interconnection services agreement isa which governs the conditions of interconnection the isa sets forth project milestones and technical requirements the isa also requires generator to abide by the rules and procedures pertaining to generation in organization’s control area and to comply with the terms of the open access tariff on file with the ferc the isa requires generator to bear the costs of interconnecting the facility to the grid and all required network upgrades the ferc accepted the isa on date plr-152099-02 utility a and generator also have entered into an interconnection agreement ia like the isa the ia also provides terms of connecting generator to the grid sets forth project milestones and provides for termination rights the ia also defines the continuing responsibilities and obligations of the parties with respect to the interconnection utility a agrees to interconnect with the facility generator agrees that the facility will not exceed a specified maximum output acceptance by the ferc of the isa and the execution of construction agreements are conditions precedent to the ia becoming effective the term of the ia is e years or such longer period as mutually agreed upon by the parties the agreement may be terminated at any time by mutual consent either party may terminate the agreement upon the permanent closure of the facility default or failure of generator to commence operations within f years of the effective date of the ia generator also has the right to terminate upon g days notice provided that generator has satisfied organization requirements and has obtained any required regulatory approvals the ferc approval is required for termination upon termination generator is required to physically disconnect the facility from the grid utility a and generator also have entered into two construction agreements under which utility a and generator are responsible for constructing various parts of the intertie the construction agreement for attachment facilities caaf governs the construction of the switchyard and transmission modifications to connect the switchyard to the grid generator is constructing the switchyard and turning over the switchyard facilities to utility a utility a is constructing the transmission modifications to connect the switchyard to the grid a second agreement the construction agreement for network upgrades canu governs the construction of network upgrades within utility a’s portion of the grid utility a is constructing all facilities governed by the canu generator is liable for all costs related to the intertie the construction agreements provide that generator will prepay any utility a costs of constructing the intertie including its share of network upgrades pursuant to the isa and canu respectively the isa provides that all payments and billing activity flow through organization the isa also governs network upgrades including billing and payments to the portions of the grid owned by utility b organization has allocated the cost responsibility of the network upgrades to generator and several other generators if organization increases or decreases generator’s share of the costs generator or the grid owner as the case may be would be responsible for remitting or refunding any difference when construction is complete there will be a final accounting and generator will pay the amount not already covered by its contributions or alternatively utility a or utility b will refund any overpayment generator will not take title to the portion of the intertie that utility a constructs rather utility a owns the portion of the intertie that utility a constructs throughout construction generator does have title to the switchyard during construction and turns title over to utility a after satisfactory acceptance testing and energizing plr-152099-02 the construction agreements the caaf and canu become effective on the later of their execution dates and the dates on which certain conditions precedent are satisfied the conditions include the facility’s execution of an interconnection service agreement with organization the construction agreements automatically terminate upon the satisfaction of the project milestones they also may be terminated by mutual consent or by either party if generator has abandoned the construction of the facility default by the other party or generator has not completed the facility and or the facilities it is required to build within f years finally generator may cancel the agreement upon g days written notice to utility a construction began on the attachment facilities and network upgrades in date and completion is anticipated on date the estimated cost of the intertie will be approximately dollar_figureh this includes dollar_figurei for the attachment facilities and dollar_figurej for the network upgrades these figures are good_faith estimates and are subject_to change the attachment facilities connecting the facility to the grid are dual use that is power may flow from the grid to the facility this reverse power flow might occur during the initial start-up of the facility or while the facility is in a stand-by mode and otherwise only if the facility loses power in an emergency this latter circumstance is expected to occur rarely if at all generator does not anticipate that more than five percent of the total power flows over the first ten years the facility is operational will be from the grid to the facility taxpayer makes the following additional representations if the service grants the requested rulings utility a will exclude the intertie from rate base and will not otherwise seek to recover the cost of the intertie from ratepayers utility a will not claim a tax basis in the intertie and generator will capitalize the cost of the intertie as an intangible asset recovered using the straight-line method over a useful_life of years also taxpayer a represents that ownership of the electricity produced by the facility will transfer to the purchaser prior to entering the grid and the facility’s customers will pay for transmission services taxpayer further represents that the transfer of the intertie by generator to utility a possesses the characteristics described below first the intertie will become a permanent part of utility a’s working_capital structure second the transfer is not compensation_for services provided for generator by utility a third the transfer is a bargained-for-exchange because the agreements between utility a and generator contain meaningful conditions that utility a negotiated on its own behalf fourth the transfer will foreseeably result in a benefit to utility a commensurate with its value because the intertie will become a part of utility a’s transmission system in particular the intertie will make a new source of electricity available to consumers and those consumers use utility a’s transmission system as a means of receiving delivery of that plr-152099-02 electricity in addition utility a benefits by acquiring more efficient and higher capacity transmission lines and equipment fifth the intertie will be used by utility a to generate additional income the intertie can be expected to generate additional income for utility a to the extent purchasers pay transmission fees to utility a for the electricity that the intertie transports rulings requested taxpayer a requests on behalf of its subsidiary utility a that the service rule that the transfer by generator to utility a of the intertie is not a contribution_in_aid_of_construction ciac under sec_118 and is excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 taxpayer b requests on behalf of its subsidiary company b as indirect owner of generator a disregarded_entity that company b is entitled to recover the cost of the intertie as provided under notice_2001_82 2001_2_cb_619 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess plr-152099-02 notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of the public_utilities regulatory policies act purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciac made to encourage the provision of services by a utility to a customer see h_r conf_rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac in the case of a dual-use intertie notice_88_129 provides that the contribution to a utility will be treated as a qualifying_facility transfer qf transfer if in light of all information available to the utility at the time of the transfer it is reasonably projected that during the first ten taxable years of the utility beginning with the year in which the transferred property is placed_in_service no more than percent of the projected total power flows over the intertie will flow to the qualifying_facility the test further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility plr-152099-02 will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 provides that the cost of property transferred must be capitalized by the generator as an intangible asset and recovered using the straight-line method over a useful_life of years sec_301_7701-2 provides that for purposes of sec_301_7701-2 and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code moreover sec_301_7701-2 provides that a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides default classifications for an eligible_entity that does not make an election a domestic eligible_entity with a single owner unless it elects otherwise is disregarded as an entity separate from its owner sec_301_7701-3 in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the facility is a stand-alone generator as contemplated under notice_2001_82 generator and utility a have entered into a long-term interconnection agreement with a term of at least e years the intertie will be used in connection with the transmission of electricity for sale to parties other than utility a wheeling the cost of the intertie will not be included in utility a’s rate base and utility a will not otherwise seek to recover the cost of the intertie from ratepayers utility a will not claim a tax plr-152099-02 basis in the intertie the intertie will be a dual-use intertie however during the ten taxable years beginning with the year in which the intertie is placed_in_service taxpayer a represents that no more than five percent of the total power flows over the intertie will flow to generator ownership of the electricity produced by the facility will transfer to the purchaser prior to entering the grid and the facility’s customers will pay for transmission services and the cost of the intertie will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the contribution of the intertie by generator to utility a will meet the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the transfer will qualify as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the plr-152099-02 governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite the proposed transfer of the intertie by generator to utility a possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie will become a permanent part of utility a’s working_capital structure second the transfer will not be compensation_for services provided for generator by utility a third the transfer will be a bargained-for-exchange between generator and utility a fourth the transfer will foreseeably result in a benefit to utility a commensurate with its value because it will become part of utility a’s transmission system fifth the intertie will be used by utility a in its trade_or_business for producing additional income therefore utility a’s receipt from generator of the intertie will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayers we rule that the transfer of the intertie by generator to utility a will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer a as a nonshareholder contribution_to_capital under sec_118 further company b as indirect owner of generator a disregarded_entity will be entitled to recover the cost of the intertie which will be capitalized by generator as an intangible asset using the straight-line method over a useful_life of years except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer a’s representation that during the ten taxable years plr-152099-02 beginning with the year in which the intertie is placed_in_service less than five percent of the total projected power flows over the intertie from utility a to generator is a reasonable projection for purposes of the five-percent test in notice_88_129 also no opinion is expressed or implied as to whether generator or companies c d e and f are disregarded entities as defined in sec_301_7701-3 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harold e burghart harold e burghart senior advisor branch office of associate chief_counsel passthroughs and special industries enclosure copy
